NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     TRAVIS ADAM SANTO, Appellant.

                             No. 1 CA-CR 15-0108
                              FILED 11-5-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-001426-001
           The Honorable Charles Donofrio, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                             STATE v. SANTO
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Donn Kessler and Judge Patricia K. Norris joined.


G O U L D, Judge:

¶1            Travis Adam Santo (“Defendant”) appeals from his
conviction and sentence for two counts of Aggravated Driving Under the
Influence (DUI) pursuant to Arizona Revised Statues (“A.R.S.”) sections 28-
1381(A)(1) and (A)(2). Defendant’s counsel filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), advising this Court that after a search of the entire appellate record,
no arguable ground exists for reversal. Defendant was granted leave to file
a supplemental brief in propria persona, and did not do so.

¶2             Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We
have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution and A.R.S. §§ 12-120.21(A)(1), 13-4031 and 13-4033(A)(1) (West
2015).1 Finding no reversible error, we affirm.

                       Facts and Procedural History2

¶3            During the early morning hours of August 12, 2012, an officer
saw a car driving erratically on both the State Route 101 and the U.S. 60.
The officer initiated a traffic stop, and the vehicle pulled over in a parking
lot. Defendant, the driver of the vehicle, gave the officer his December 29,
2008 driver’s license.




1      Unless otherwise specified, we cite to the current version of the
applicable statutes because no revisions material to this decision have
occurred.

2       We view the evidence in the light most favorable to sustaining the
convictions and resulting sentences. See State v. Guerra, 161 Ariz. 289, 293
(1989).



                                      2
                            STATE v. SANTO
                           Decision of the Court

¶4            The officer noticed Defendant’s eyes were bloodshot and
watery, his face was flushed, and he exhibited slow and deliberate
movements. When asked to get out of the car, Defendant lost his balance
and fell against it. The officer also noticed a strong odor of alcohol coming
from Defendant.

¶5            The officer performed a Horizontal Gaze Nystagmus
(“HGN”) test on Defendant at the scene. The officer observed six of six
HGN cues, indicating Defendant was alcohol impaired. The officer
arrested Defendant, checked the status of his driver’s license, and learned
that it had been suspended.

¶6             The officer then drove Defendant to a mobile DUI van where
Defendant agreed to submit to breathalyzer and blood tests. Defendant’s
breath tests showed a BAC of .211 and .212; his blood test showed a BAC of
.204.

¶7             A review of Defendant’s MVD Records showed that he was
issued two driver’s licenses. The first license was issued on December 29,
2008, and the second was issued, after a change of address request, on
August 20, 2011. Defendant did not surrender his December 29, 2008
driver’s license when the MVD issued his August 20, 2011 license.

¶8            MVD records also showed that a written affidavit and
suspension order was served to him on July 21, 2012, and submitted to the
MVD with Defendant’s driver’s license attached to it. Defendant signed the
affidavit/suspension order, thereby confirming personal service. The
suspension order stated that the MVD had destroyed Defendant’s driver’s
license, and that his suspension commenced on August 5, 2012.

¶9           At the conclusion of trial, the jury found Defendant guilty on
both counts of Aggravated DUI.

¶10                 Defendant was sentenced to serve concurrent, four
month terms of imprisonment on each count with zero days’ credit for time
served as to each count. Upon release from prison, the court ordered
Defendant to serve two concurrent, 18 month terms of probation.

¶11          Defendant filed a timely notice of appeal February 10, 2015.

                                Discussion

¶12          We have read and considered counsel’s brief, carefully
searched the entire record for reversible error and found none. Clark, 196


                                     3
                            STATE v. SANTO
                           Decision of the Court

Ariz. at 541, ¶ 49. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure and substantial evidence
supported the findings of guilt. Defendant was present and represented by
counsel at all critical stages of the proceedings. At sentencing, Defendant
and his counsel were given an opportunity to speak and the court imposed
a legal sentence. Finding no error, Defendant’s convictions and sentences
are affirmed.

¶13           Counsel’s     obligations    pertaining     to    Defendant’s
representation in this appeal have ended. Counsel need do nothing more
than inform Defendant of the status of the appeal and his future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. State v. Shattuck, 140 Ariz.
582, 584-85 (1984). Defendant shall have thirty days from the date of this
decision to proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.




                                 :ama




                                        4